         Case 1:17-cr-00398-ER Document 52 Filed 10/23/18 Page 1 of 4    1
     I9lWespC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 17 Cr. 398 (ER)

5    ROBERT ESPINEL,
                                                    Conference
6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    September 21, 2018
9                                                   11:05 a.m.

10

11   Before:

12
                              HON. EDGARDO RAMOS,
13
                                                    District Judge
14
                                   APPEARANCES
15
     GEOFFREY S. BERMAN
16        United States Attorney for the
          Southern District of New York
17   BY: KIMBERLY J. RAVENER
          Assistant United States Attorney
18
     JAMES A. PASCARELLA
19        Attorney for Defendant

20        Attorney for Defendant

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00398-ER Document 52 Filed 10/23/18 Page 2 of 4     2
     I9lWespC

1              (Case called)

2              MS. RAVENER:     Good morning, your Honor.      Kimberly

3    Ravener, for the government.

4              THE COURT:    Good morning.

5              MR. PASCARELLA:     Good morning, your Honor.       For

6    Mr. Espinel, James A. Pascarella.

7              THE COURT:    Good morning to you both.

8              This matter is on for status conference.

9              Ms. Ravener, tell me where we are.

10             MS. RAVENER:     Your Honor, the government has completed

11   its discovery production.      The parties have been in discussion

12   about moving the case forward.       I believe it's time for us to

13   set a motion calendar for any possible defense motions in the

14   case.

15             THE COURT:    Mr. Pascarella.

16             MR. PASCARELLA:     Your Honor, I would ask for

17   approximately a month to either submit motions -- the

18   government is going to be providing us with an agreement, which

19   I'll have to go over with my client as well, so if we can have

20   approximately a month to either do motions or consider that

21   agreement.

22             THE COURT:    Any objection?

23             MS. RAVENER:     No, your Honor.

24             THE COURT:    Ms. Rivera, give them a date a month out.

25             THE DEPUTY CLERK:      October 22.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00398-ER Document 52 Filed 10/23/18 Page 3 of 4       3
     I9lWespC

1              THE COURT:    OK.

2              MR. PASCARELLA:     Judge, can we pick a different day?

3    Can we go early November?      I'm sorry.     A little longer than a

4    month -- just with my schedule, my trial schedule at the end of

5    October and my client's schedule --

6              THE DEPUTY CLERK:      November 5.

7              MR. PASCARELLA:     8th?   Is the 8th available?

8              THE DEPUTY CLERK:      Sure.

9              MR. PASCARELLA:     That would be great, if that's OK.

10             THE COURT:    Ms. Ravener.

11             MS. RAVENER:     That's fine for the government, and we

12   would just ask for approximately two weeks to respond, your

13   Honor.

14             THE COURT:    Very well.

15             If you're not going to make motions, Mr. Pascarella,

16   do let us know on or before November 8 so that we can schedule

17   an allocution hearing.

18             Is Mr. Espinel the only defendant left?

19             MS. RAVENER:     Yes, your Honor.

20             THE COURT:    OK.   Is there anything else that we need

21   to do today?

22             MS. RAVENER:     Your Honor, the government would just

23   ask that time be excluded until at least November 8 in order to

24   allow the defense to prepare their motions, if any, and for the

25   parties to continue to discuss the potential for a pretrial


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case 1:17-cr-00398-ER Document 52 Filed 10/23/18 Page 4 of 4   4
     I9lWespC

1    disposition.

2              THE COURT:    Any objection, Mr. Pascarella?

3              MR. PASCARELLA:     No objection, your Honor.

4              THE COURT:    Very well.    Then the time between now and

5    November 8 will be excluded under the Speedy Trial Act for the

6    reasons set forth on the record by Ms. Ravener.

7              There being nothing else, we're adjourned.

8              MR. PASCARELLA:     Thank you, your Honor.

9              MS. RAVENER:     Thank you, your Honor.

10             (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
